United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 20-2866
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Levi Anders

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                   ____________

                           Submitted: February 4, 2022
                            Filed: February 25, 2022
                                 [Unpublished]
                                 ____________

Before COLLOTON, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      A jury convicted Levi Anders of attempting to possess methamphetamine
with intent to distribute. See 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), 846. In an
Anders brief, Anders’s current counsel suggests his last attorney was ineffective.
See Anders v. California, 386 U.S. 738 (1967). A pro se brief claims that the
Controlled Substances Act—the statute Anders violated—is not a valid exercise of
Congress’s power under the Commerce Clause. See U.S. Const. art. I, § 8, cl. 3;
United States v. Morrison, 529 U.S. 598, 616–17 (2000). We affirm.

       Anders’s Commerce Clause challenge is foreclosed by precedent. See
Gonzales v. Raich, 545 U.S. 1, 9 (2005) (holding that the Controlled Substances Act
“is a valid exercise of federal power” under the Commerce Clause); see also United
States v. Davis, 288 F.3d 359, 361–62 (8th Cir. 2002) (“[T]he Controlled Substances
Act is a valid exercise of Congressional power under the [C]ommerce [C]lause.”).
And his ineffective-assistance-of-counsel claim will have to await collateral review.
See United States v. Ramirez-Hernandez, 449 F.3d 824, 826–27 (8th Cir. 2006)
(explaining that this type of claim is “usually best litigated in collateral
proceedings”).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court 1 and grant counsel
permission to withdraw.
                       ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for
the Eastern District of Missouri.
                                         -2-